36. Interim Trade Agreement with Turkmenistan
- Before the vote:
President-in-Office of the Council. - Mr President, let me remind you that the Council has always examined the opinions and resolutions of Parliament with great interest and attention. At the same time, the Council has taken the issue of human rights very seriously, as evidenced in the contractual relations of the European Union with countries in various parts of the world.
Under the Cotonou Agreement, a treaty between the European Union and the group of African, Caribbean and Pacific States, there have been more than 15 cases since 1995 when the Community has partially or fully suspended the application of agreements in relation to some of the countries for non-execution of obligations relating to the human rights clause.
You will certainly also know about the sanctions the Council imposed on Uzbekistan following the Andijan events in 2005. Of course, much remains to be done in the field of human rights and respect for the rule of law and democracy in Turkmenistan.
We will continue to push, in particular, for the release of all political prisoners, for free access of the International Committee of the Red Cross to prisons, for lifting of the restrictions on foreign travel and for freedom of the media in civil society. We are committed to taking appropriate measures in conformity with the agreement, including, if necessary, the suspension of the agreement with Turkmenistan, in case of a violation of human rights, as stipulated in the agreement.
Member of the Commission. - Mr President, the Commission has carefully taken note of Parliament's concerns about the democracy and human rights situation in Turkmenistan. We welcome the statement in the joint draft resolution that the conclusion of an interim trade agreement would be a good first step that will allow us to engage more with Turkmenistan in order to promote further positive developments and cooperation.
The Commission is aware of Parliament's concerns regarding the possibility of suspending the agreements. I recall the statement by my colleague, Ms Ferrero-Waldner, at the debate last month that both the Interim Trade Agreement (Article 1) and the PCA (Article 2) contain human rights clauses which constitute an essential element of those agreements. As well as these provisions, Article 28 of the ITA and Article 94 of the PCA will enable each side to take appropriate measures in case of grave violations of the agreements. In the Commission's view, these measures could also include the suspension of the agreements.
The Commission undertakes to monitor closely the human rights situation in Turkmenistan, together with Member States, and to report on a regular basis to the appropriate bodies of Parliament. Should Parliament recommend taking measures in the light of reported grave violations of essential elements of the Interim Trade Agreement, especially with regard to human rights, the Commission will seriously consider duly reflecting Parliament's recommendations in its proposal to the Council.
(FR) Mr President, the declarations by the President-in-Office of the Council and the Commissioner are very interesting since they prove the European Parliament right in calling for the signing of a new trade agreement with Turkmenistan to be linked to respect for human rights. The latter is a fundamental principle for trade agreements made by the European Union.
However, given the huge number of human rights violations in that country, even now, I believe that the best way to establish this philosophy is to start by postponing this new trade commitment that you are proposing to us, and thus not to give our assent, which we are being asked to give today.
(DE) Mr President, I should like to say that, in its debate and its papers, Parliament has called on both the Commission and the Council to state that, if Parliament were to call for this agreement to be suspended or revoked, they would do so.
The statements were very different. The President-in-Office of the Council expressed no opinion at all as to how the Council would react if Parliament were to call for this. The Commissioner merely replied that the Commission would give some thought to what it would do if Parliament made this request. My point is that Parliament's demands have in no way been met by either the Commission or the Council, and therefore I can only recommend that we now withhold our support for this.
(Applause)
(DE) Mr President, ladies and gentlemen, we have now been debating the subject of Turkmenistan for three-and-a-half years in various committees in this House. There are European Treaties by which Parliament, too, must abide, even if we do not always like it.
Today, we have managed to obtain, in the Council and Commission statements, the assurances that are possible within the framework of the European Treaties. The Commission and the Council have agreed to seriously consider following Parliament's lead when it delivers opinions and possibly even calls for the suspension of the agreement.
As we all know, unfortunately, this is all Parliament can hope for within the scope of the European Treaties. There is one mistake we should not make, and that is to hold our relations with a country hostage in order to obtain more power for the European Parliament. I urge you to recognise the statements by the Council and the Commission. That was all that could be hoped for. Against this background and in these circumstances, I would ask you to support the signing of the agreement.
on behalf of the Verts/ALE Group. - (DE) Mr President, if that was not on behalf of the group, I move adjournment on behalf of the Group of the Greens/European Free Alliance.